Name: Commission Regulation (EEC) No 699/84 of 16 March 1984 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/32 Official Journal of the European Communities 17. 3 . 84 COMMISSION REGULATION (EEC) No 699/84 of . 16 March 1984 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza, rape and sunflower . seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2027/83 (4), and in particular Article 7 thereof, Whereas Commission , Regulation (EEC) No 2300/73 (*),' as last amended by Regulation (EEC) No 2937/83 (*), specifies in Article 5a the threshold above which the difference between forward exchange rates and spot rates is to be taken into consideration in calculating * differential amounts ; whereas this threshold is too high if serious distortions of competi ­ tion between undertakings in different Member States are to be avoided ; whereas the threshold should be lowered in order to reduce such distortions ; Whereas the measures provided for m this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 5a ( 1 ) of Regulation (EEC) No 2300/73, 'shall be 2,5' is hereby replaced by 'shall be 0,5'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in air Member States . Done at Brussels, 16 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6 . O OJ No L 167, 25. 7 . 1972, p. 9 . (4) OJ No L 199, 22 . 7 . 1983, p. 14. O OJ No L 236, 24 . 8 . 1973, p . 28 . (6), OJ No L 288 , 21 . 10 . 1983, p . 20 .